Per Curiam.
The complaint alleges a residence of plaintiff in Cayuga county and an abandonment of plaintiff by defendant in May, 1926, at Conquest in Cayuga county, where the complaint alleges the parties were then living. This accords with the allegations as to the residence of plaintiff made by the defendant in his affidavit. The inconsistent statements of plaintiff in her affidavit do not in our opinion overcome the weighty allegations of her verified complaint which are in no way explained. The order should be reversed and motion granted, without costs. All concur. Present — Hubbs, P. J,, Clark, Sears, Crouch and Sawyer, JJ. Order reversed and motion granted, without costs of this appeal to either party.